       Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 1 of 11 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 BRUNO RANIERI,

      Plaintiff,

 v.                                                       Case No. 1:20-cv-04150

 EXPERIAN INFORMATION
 SOLUTIONS, INC. and RELX INC.,

      Defendants.

                                             COMPLAINT

        NOW COMES BRUNO RANIERI, through undersigned counsel, complaining of

EXPERIAN INFORMATION SOLUTIONS, INC. and RELX INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendants’ willful and/or negligent violations of

the Fair Credit Reporting Act (the “FCRA”), 15 U.S.C. § 1681 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.         BRUNO RANIERI (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided at 1151 Franklin Street, Mundelein, Illinois 60060.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).

        6.         Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).




                                                     1
      Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 2 of 11 PageID #:2




       7.      EXPERIAN INFORMATION SOLUTIONS, INC. (‘Experian”) is a corporation

organized and existing under the laws of Ohio.

       8.      Experian has its principal place of business at 475 Anton Boulevard, Costa Mesa,

California 92626.

       9.      Experian is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

       10.     Experian is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p).

       10.     RELX INC. (“LexisNexis”) is a corporation organized and existing under the laws

of the state of Massachusetts.

       11.     LexisNexis is a division of RELX Inc.

       12.     LexisNexis has a principal place of business at 230 Park Avenue, 7th Floor, New

York, New York 10169.

       13.     LexisNexis is a “furnisher of information” as defined by 15 U.S.C. § 1681s-2.

                                   FACTUAL ALLEGATIONS

       14.     On December 26, 2013, Plaintiff filed a voluntary petition for relief under Chapter

7, Title 11, United States Code.

       15.     On April 1, 2014, Plaintiff was granted a discharge under Section 727, Title 11,

United States Code.

       16.     Under 11 U.S.C. § 1328(f), a debtor may not obtain a Chapter 13 discharge in a

bankruptcy filed within two years of filing an earlier Chapter 13 petition that resulted in a

discharge, or within four years of filing an earlier Chapter 7, 11, or 12 petition that resulted in a

discharge.



                                                 2
      Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 3 of 11 PageID #:3




       17.     11 U.S.C. § 1328(f) never mentions the word "filing," speaks only of "discharge,"

and does not purport to limit the eligibility provisions of 11 U.S.C. § 109(e). Therefore, the plain

language of 11 U.S.C. § 1328(f) does not prohibit a debtor who is ineligible for a discharge from

filing a Chapter 13 petition.

       18.     On June 15, 2015, Plaintiff filed a voluntary petition for relief under Chapter 13,

Title 11, United States Code.

       19.     Plaintiff’s Modified Chapter 13 Plan, dated October 7, 2015, was confirmed on

March 11, 2016 (the “Confirmed Plan”).

       20.     The Confirmed Plan states, in part:

               Section D. Payments by debtor to the trustee; plan term and completion

               1. Initial plan term. The debtor will pay to the trustee $150.00 monthly for
               6 months [and $348.00 per month for 30 months], for total payments, during
               the initial plan term, of $11,340.00.

       21.     On September 7, 2018, the Chapter 13 Trustee issued a Notice of Completion of

Plan Payments.

       22.     On October 18, 2018, Plaintiff's bankruptcy case closed and the Chapter 13 Trustee

was discharged.

       23.     In June of 2020, Plaintiff obtained his 3–Bureau credit report.

       24.     Plaintiff discovered that Plaintiff’s bankruptcy case is wrongly reporting as

“Chapter 13 bankruptcy dismissed.”

       25.     Plaintiff submitted disputes to Equifax, Experian and Trans Union.

       26.     Plaintiff's disputes indicated that Plaintiff's Chapter 13 case was not dismissed and

requested Equifax, Experian and Trans Union review and correct the inaccurate reporting.

       27.     On June 20, 2020, Experian received Plaintiff’s dispute.

                                                 3
     Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 4 of 11 PageID #:4




       28.         Experian notified LexisNexis of Plaintiff’s dispute by sending an automated

consumer dispute verification form (“ACDV”).

       29.         On June 22, 2020, Trans Union received Plaintiff’s dispute.

       30.         Trans Union notified LexisNexis of Plaintiff’s dispute by sending an ACDV.

       31.         On June 26, 2020, Equifax received Plaintiff’s dispute.

       32.         Equifax notified LexisNexis of Plaintiff’s dispute by sending an ACDV.

       33.         Equifax and Trans Union corrected the inaccurate reporting.

       34.         On June 30, 2020, Experian mailed Plaintiff dispute results.

       35.         Plaintiff’s Experian dispute results stated, in part:

       Public Records

       This section includes public record items from courts that Experian may have obtained through a
       third party vendor, LexisNexis Risk Data Management Inc. You may contact them at LexisNexis
       Consumer Center, PO Box 105615, Atlanta, GA 30348-5108, or visit https:
       https:experianconsumers.lexisnexis.com

       US BKPT CT IL CHICAGO #1520765AGB 219 S DEARBORN ST FL 6 CHICAGO, IL 60604 (312) 435-5694

       Address ID# 0317382280       Date filed Jun 2015           Claim amount Not reported       Status Chapter 13 bankruptcy
                                                                                                  dismissed.     This item is
       Responsibility: Individual   Date resolved May 2019        Liability amount Not reported   scheduled to continue on record
                                                                                                  until Jun 2022


       36.         Experian’s dispute results revealed that LexisNexis continued to inaccurately report

Plaintiff’s Chapter 13 bankruptcy as "dismissed.”

                                                          DAMAGES

       37.         To date, LexisNexis continues to furnish false information concerning Plaintiff to

Experian.

       38.         Defendants' false reporting continues to harm Plaintiff.




                                                              4
      Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 5 of 11 PageID #:5




       39.       Specifically, Defendants' false reporting of Plaintiff's Chapter 13 bankruptcy has

led to anxiety, distrust, distress, expenditure of monies (in form of postage), expenditure of time,

frustration, and mental anguish.

       40.       Furthermore, Defendants' false reporting of Plaintiff's Chapter 13 bankruptcy has

rendered Plaintiff helpless to regain control of his credit standing and creditworthiness.

       41.       Concerned with having had his rights violated, Plaintiff was forced to retain counsel

and incur reasonable necessary attorney’s fees to vindicate his rights.

                                      CLAIMS FOR RELIEF

                                            Count I:
                       LexisNexis’s violation(s) of 15 U.S.C. § 1681 et seq.

       42.       All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       43.       The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.

§ 1681a(d)(1).

       A.        LexisNexis’s failure to conduct an investigation

       44.       15 U.S.C. § 1681s-2(b)(1) provides

                 “[a]fter receiving notice of a dispute with regard to the completeness or
                 accuracy of any information provided by a person to a consumer reporting
                 agency, the person shall –

                        (A)      Conduct an investigation with respect to the disputed
                                 information;

                        (B)      Review all relevant information provided by the consumer
                                 reporting agency pursuant to section 1681i(a)(2);

                        (C)      Report the results of the investigation to the consumer
                                 reporting agency;



                                                   5
      Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 6 of 11 PageID #:6




                       (D)       If the investigation finds that the information is incomplete
                                 or inaccurate, report those results to all other consumer
                                 reporting agencies to which the person furnished the
                                 information and that compile and maintain files on
                                 consumers on a nationwide basis; and

                       (E)       If an item of information disputed by a consumer is found to
                                 be inaccurate or incomplete or cannot be verified after any
                                 reinvestigation for purposes of reporting to a consumer
                                 reporting agency only, as appropriate, based on the results of
                                 the reinvestigation promptly –

                                 (i)     Modify that item of information;

                                 (ii)    Delete that item of information; or

                                 (iii)   Permanently block the reporting of that item of
                                         information.

       45.     Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), LexisNexis

received Plaintiff’s dispute from Experian.

       46.     LexisNexis violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct an

investigation with respect to the disputed information.

       47.     LexisNexis violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

information provided by Experian.

       44.     Had LexisNexis conducted a reasonable investigation, LexisNexis would have

discovered that Plaintiff’s bankruptcy case was not dismissed; and promptly modified those items

of information, deleted those items of information or permanently blocked the reporting of that

item of information.

       44.     LexisNexis violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report the results of

the investigation to Experian.




                                                   6
      Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 7 of 11 PageID #:7




       45.     LexisNexis violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly modify

that item of information; delete that item of information; or permanently block the reporting of

that item of information.

       46.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

        (3)    in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       47.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       48.     LexisNexis’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff is attended by

circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:


                                                  7
      Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 8 of 11 PageID #:8




       A.      find LexisNexis in violation of 15 U.S.C. §§ 1681s-2(b)(1)(A), 1681s-2(b)(1)(B),

               1681s-2(b)(1)(C), and 1681s-2(b)(1)(E).

       B.      award any actual damages to Plaintiff as a result of LexisNexis’s violation;

       C.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       D.      award any punitive damages, as the Court may allow;

       E.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

       F.      award such other relief as this Court deems just and proper.

                                          Count II:
                        Experian violation(s) of 15 U.S.C. § 1681 et seq.

       49.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       a.      Experian’s failure to follow reasonable procedures

       50.     Section 1681e(b) requires credit reporting agencies such as Experian to maintain

“reasonable” procedures to ensure “maximum possible accuracy” of consumer credit reports.

       51.     Experian violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures

to assure maximum possible accuracy of the information concerning Plaintiff.

       52.     Upon information and belief, on multiple and numerous occasions, Experian

prepared patently inaccurate consumer reports concerning Plaintiff.

       53.     Upon information and belief, Experian furnished such patently inaccurate

consumer reports to one or more third parties, thereby misrepresenting Plaintiff’s creditworthiness.


                                                 8
      Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 9 of 11 PageID #:9




        B.      Experian’s failure to conduct a reasonable investigation

        54.     Section 1681(a)(1)(A) requires a credit reporting agency to, upon notice of a dispute

from an individual regarding the information in their credit report, conduct a “reasonable

reinvestigation” to determine whether the disputed information is inaccurate, and either record the

current status of the disputed information, or delete it from the consumer’s file.

        55.     Experian violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable

reinvestigation to determine whether the disputed information is inaccurate and record the current

status of the disputed information, or delete the item from the file before the end of the 30-day

period beginning on the date on which Experian received Plaintiff’s credit dispute letter.

        56.     Experian violated 15 U.S.C. § 1681i(a)(2) by failing to provide adequate

notification of the disputed information to LexisNexis before the expiration of the 5-business-day

period beginning on the date on which Experian received Plaintiff’s credit dispute.

        57.     Experian violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider relevant

information submitted by Plaintiff.

        58.     Experian violated 15 U.S.C. § 1681i(a)(5)(A)(i) by failing to promptly delete that

line of information from Plaintiff’s credit file, or modify Plaintiff’s credit file, as appropriate, based

on the results of the reinvestigation.

        59.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

        (1)

                (A)     any actual damages sustained by the consumer as a result of the
                        failure or damages of not less than $100 and not more than $1,000.


                                                    9
    Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 10 of 11 PageID #:10




       (2)     such amount of punitive damages as the court may allow; and

       (3)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       60.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       61.     Experian’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find Experian in violation of 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), 1681i(a)(2),

               1681i(a)(4) and 1681i(a)(5)(A)(i).

       B.      award any actual damages to Plaintiff as a result of Experian’s violation;

       C.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       D.      award any punitive damages, as the Court may allow;

       E.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

                                                  10
     Case: 1:20-cv-04150 Document #: 1 Filed: 07/14/20 Page 11 of 11 PageID #:11




        F.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

 DATED: July 14, 2020                              Respectfully submitted,

                                                   BRUNO RANIERI

                                                   By: /s/ Joseph S. Davidson

                                                   Mohammed O. Badwan
                                                   Joseph S. Davidson
                                                   Victor T. Metroff
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   +1 630-575-8181
                                                   mbadwan@sulaimanlaw.com
                                                   jdavidson@sulaimanlaw.com
                                                   vmetroff@sulaimanlaw.com




                                                 11
